Citation Nr: 0112186	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  96-46 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to July 
1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal of a September 1995 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied entitlement to service 
connection for post-traumatic stress disorder (PTSD).  

A review of the record reflects that in June 1996, the 
veteran filed a claim seeking entitlement to service 
connection for a skin condition due to herbicide exposure.  
In a July 1996 rating decision, the RO denied entitlement to 
service connection for a skin condition due to herbicide 
exposure.  The veteran did not file a notice of disagreement 
as to that determination.

The Board also notes that in his September 1996 substantive 
appeal, the veteran requested a hearing before a Member of 
the Board.  However, in a February 1998 written statement, 
the veteran withdrew his request for a hearing before a 
Member of the Board.  Thus, this case is properly before the 
Board for appellate review.  



FINDINGS OF FACT

1.  In a July 1994 decision, the Board determined that 
entitlement to service connection for PTSD was not warranted.

2.  Additional evidence submitted since the Board's July 1994 
decision consists of VA treatment records dated from 1994 to 
2000, written statements received from the veteran in January 
and August 2000, and a response from the National Personnel 
Records Center received in March 2000.

3.  The VA treatment records dated from 1994 to 2000 are new, 
but do not bear directly and substantially upon the specific 
matter under consideration and are not so significant that 
they must be considered in order to fairly decide the merits 
of the claim.  

4.  The veteran's January and August 2000 written statements 
are cumulative of evidence previously considered, do not bear 
directly and substantially upon the specific matter under 
consideration, and are not so significant that it must be 
considered in order to fairly decide the merits of the claim.  

5.  The March 2000 response from the National Personnel 
Records Center is new, but does not bear directly and 
substantially upon the specific matter under consideration 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim.  



CONCLUSION OF LAW

Evidence received since the Board's July 1994 decision is not 
new and material; the decision is final and the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.104, 3.156(a) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim of entitlement to service connection for 
PTSD was last denied in a July 1994 Board decision.  Except 
as provided in 38 U.S.C.A. § 5108, when a claim is disallowed 
by the Board, the claim may not thereafter be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7104.  If new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. 
§ 5108.

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

In a July 1994 decision, the Board denied entitlement to 
service connection for PTSD on the basis that the occurrence 
of stressor incidents that could result in PTSD had not been 
verified and the evidence did not demonstrate that the 
veteran had engaged in combat with the enemy.

The evidence received since the July 1994 Board decision 
consists of VA treatment records dated from 1994 to 2000, 
written statements from the veteran received in January 2000 
and August 2000, and a response from the National Personnel 
Records Center (NPRC) received in March 2000.  

The VA treatment records dated from 1994 to 2000 reflect 
continued treatment and diagnoses related to PTSD.  These 
records are new in that they were not previously of record.  
However, they do not bear directly and substantially upon the 
specific matter under consideration, the occurrence of 
verifiable stressors resulting in PTSD or engagement in 
combat with the enemy.  These records provide no additional 
or new information regarding the veteran's claimed stressors 
during active military service.  Thus, this evidence is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim as it does not tend to show a 
verifiable stressor during military service or suggest that 
the veteran engaged in combat with the enemy.  Therefore, the 
VA treatment records dated from 1994 to 2000 are not new and 
material evidence.  See 38 C.F.R. § 3.156(a).  

The written statements received from the veteran in January 
and August 2000 are essentially cumulative of previous 
statements.  These statements relate the veteran's account of 
being held as a prisoner of war (POW) in Vietnam from 
December 7, 1968 to December 25, 1968.  The veteran has 
submitted a detailed account of his alleged 19-day POW 
experience.  However, the Board considered this same evidence 
in its July 1994 decision.  In that decision, the Board 
pointed out that the veteran's service records did not show 
that he had been a prisoner of war or missing in action while 
in Vietnam.  It was noted that service records showed the 
veteran was absent without leave from December 7, 1968 to 
December 26, 1968 while stationed at Fort Lewis, Washington 
in the continental United States.  Thus, the veteran's 
service records indicate that he was not in Vietnam at the 
time he has alleged being held as a POW.  Finally, the 
veteran stated in his January 2000 statement that his 
service-connected right ankle showed that he had served in 
combat.  That contention is duplicative of previous 
statements by the veteran and was also addressed by the Board 
in the July 1994 decision.  Thus, because these statements 
essentially reiterate information previously considered by 
the Board, it does not bear directly and substantially upon 
the specific matter under consideration and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the evidence is 
not new and material.  See 38 C.F.R. § 3.156(a).

In March 2000, the NPRC responded to the RO's request for 
dates of POW status and camp of confinement in regard to the 
veteran.  The NPRC responded that the document or information 
requested was not a matter of record.  This evidence is new 
in that it was not previously of record.  However, it does 
not establish the incurrence of a verified stressor during 
military service or that the veteran engaged in combat with 
the enemy.  In fact, the evidence only serves to discredit 
the veteran's previously considered stressor statements.  
Thus, this evidence does not bear directly and substantially 
upon the specific matter under consideration and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the evidence is 
not new and material.  See 38 C.F.R. § 3.156(a).  

The Board recognizes that during the pendency of this matter, 
the Veterans Claims Assistance Act of 2000 (the VCAA) became 
law.  In general, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies and authorizes VA to obtain.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) [to be codified as 
amended at 38 U.S.C. § 5107(a)].  The Board notes that all 
treatment records identified by the veteran have been 
obtained and associated with the claims folder.  

The Board also notes that the VCAA appears to have left 
intact the requirement that a veteran must first present new 
and material evidence in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108 before the 
Board may determine whether the duty to assist is fulfilled 
and proceed to evaluate the merits of the claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  See 
38 U.S.C.A. § 5103(A)(f) (West Supp. 2001).  As the veteran 
has not presented new and material evidence to reopen his 
claim of entitlement to service connection for PTSD, 
consideration of the VCAA is not required.  





(Continued on Next Page)

ORDER

New and material evidence not having been presented to reopen 
a claim of entitlement to service connection for PTSD, 
service connection remains denied.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

